Title: From George Washington to Thomas Jefferson, 5 June 1793
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
[Philadelphia, 5 June 1793]

The Secretary of the Treasury left the enclosed to day (without my seeing him) and is to call to morrow morning to know how it is approved, or what alterations to make.
Whether to assign, or not to assign reasons for non-complying with the French Ministers proposals in one question—and the footing on which to decline doing it another—I wish you to consider these & if it is not convenient for you to take Breakfast

with me at half past Seven tomorrow—to send in the Report, with your sentiments thereon by that time. I sent to your Office for this purpose to day but you had just left the City. Yours always

Go: Washington

